Title: To Alexander Hamilton from William S. Smith, 16 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade March 16th. 1800
          
          Enclosed I have the Honor of submitting a Letter this day received from Mr. Samuel Davis and solicit your instructions, relative to the answer to be given, I have the Honor to be with great respect—Sir, Your most Obedt Humble Servt.
          
            W. S. Smith 
            Lt. Colo. of ye 12th
          
        